FILE COPY



   In re VHS San Antonio
  Partners, LLC DBA North
   Central Baptist Hospital;
  Ricardo Munoz, Jr., M.D.
   Heather Williams, M.D.;
 Riverwalk OB-GYN, PPLC;
Brian K. Macgillivray, M.D.;
   Christine Gilliam, M.D.;
Christine Gilliam, M.D., P.A.;
 Everyone's ENTAppellant/s

                                Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 10, 2014

                                           No. 04-14-00223-CV

IN RE VHS SAN ANTONIO PARTNERS, LLC d/b/a North Central Baptist Hospital; Ricardo
 Munoz Jr., M.D.; Heather Williams, M.D.; Riverwalk OB/GYN, PLLC; Brian K. MacGillivray,
 M.D.; Christine Gilliam, M.D.; Christine Gilliam, M.D., P.A.; Everyone's ENT & Sinus Center

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On April 3, 2014, relators filed a petition for writ of mandamus. The court has considered
the petition and is of the opinion that relators are not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on April 10th, 2014.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2014.



1This proceeding arises out of Cause No. 2013-CI-02523, styled Mark Wendell and Jenifer Wendell, Individually,
and as Next Friends of Colton Wendell, A Minor Child v. North Central Baptist Hospital, Ricardo Munoz Jr., M.D.,
Heather Williams, M.D., Riverwalk OB/GYN, PLLC, Brian K. MacGillivray, M.D., Christine Gilliam, M.D.,
Christine Gilliam, M.D., P.A., and Everyone's ENT & Sinus Center, pending in the 288th Judicial District Court,
Bexar County, Texas, the Honorable Karen H. Pozza presiding.